PER CURIAM
The petition for relief in the nature of mandamus alleged that the respondent district court in a non-capital case entered an order which in effect refused bail to petitioner pending trial on charges filed against him.
We issued a rule on the respondent to show cause why the relief requested should not be granted. The petition correctly pointed out that Art. n, Sec. 19 of the Colorado Constitution and Section 16-4-101, C.R.S. 1973 states that all defendants in non-capital cases are entitled to bail.
A response has now been made on behalf of the respondent district court. Also, the petitioner has filed a statement that on May 1, 1975, the respondent district court conducted a bail hearing and set bail for this petitioner. The issue initially presented is now moot, and we therefore discharge the rule.